  Case 17-82119      Doc 48       Filed 04/19/19 Entered 04/19/19 10:19:33           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: JAMES G. HOCKING, SR.                 §       Case No. 17-82119
       CINDY E. HOCKING                      §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 09/08/2017.

       2) The plan was confirmed on 11/20/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 01/14/2019.

       6) Number of months from filing or conversion to last payment: 16.

       7) Number of months case was pending: 19.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $14,107.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82119      Doc 48       Filed 04/19/19 Entered 04/19/19 10:19:33     Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 7,762.39
      Less amount refunded to debtor(s)                       $ 525.00
NET RECEIPTS                                                                   $ 7,237.39



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 2,400.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                        $ 593.93
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                               $ 2,993.93

Attorney fees paid and disclosed by debtor(s):              $ 1,600.00



Scheduled Creditors:
Creditor                                        Claim      Claim       Claim   Principal    Interest
Name                                Class   Scheduled   Asserted    Allowed        Paid        Paid
ERIC PRATT LAW FIRM P.C.            Lgl      4,000.00   4,000.00    4,000.00   2,400.00        0.00
SPECIALIZED LOAN SERVICING          Sec     11,000.00       0.00        0.00       0.00        0.00
ACCELERATED REHAB CENTER            Uns        300.00        NA          NA        0.00        0.00
ADVOCATE CONDELL MEDICAL            Uns        300.00        NA          NA        0.00        0.00
ADVOCATE GOOD SHEPHERD              Uns        100.00        NA          NA        0.00        0.00
AMERICAN CENTER FOR SPINE &         Uns         25.00        NA          NA        0.00        0.00
AT&T                                Uns        200.00        NA          NA        0.00        0.00
BARRINGTON OB / GYN                 Uns        200.00        NA          NA        0.00        0.00
CENTEGRA HOSPITAL                   Uns      2,000.00        NA          NA        0.00        0.00
CERTIFIED SERVICES INC              Uns      2,127.00        NA          NA        0.00        0.00
CONVERGENT OUTSOURCING INC          Uns      2,811.00        NA          NA        0.00        0.00
DAVID POWER PODIATRIST              Uns        100.00        NA          NA        0.00        0.00
FAMILY MEDICAL                      Uns        200.00        NA          NA        0.00        0.00
INFINTY DENTAL FOX LAKE             Uns         84.00        NA          NA        0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns      1,803.00        NA          NA        0.00        0.00
KEYNOTE CONSULTING                  Uns        374.00        NA          NA        0.00        0.00
KOHN MEDICAL GROUP                  Uns        200.00        NA          NA        0.00        0.00
LOU HARRIS COMPANY                  Uns        130.00        NA          NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 17-82119      Doc 48       Filed 04/19/19 Entered 04/19/19 10:19:33    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
MCHENRY RADIOLOGISTS                Uns        400.00        NA         NA        0.00       0.00
MCHENRY TOWNSHIP FIRE DEPT          Uns        275.00        NA         NA        0.00       0.00
MERCY HEALTH SYSTEMS                Uns        200.00        NA         NA        0.00       0.00
NCB MANAGEMENT SERVICES INC         Uns      4,243.00   4,243.46   4,243.46   4,243.46       0.00
NORTHWEST RHEUMATOLOGY              Uns         25.00        NA         NA        0.00       0.00
OAC                                 Uns        178.00        NA         NA        0.00       0.00
PALATINE HEART CENTER               Uns         25.00        NA         NA        0.00       0.00
PROGRESSIVE RADIOLOGY OF IL         Uns        200.00        NA         NA        0.00       0.00
SPRING GROUP DENTAL                 Uns         50.00        NA         NA        0.00       0.00
SPRING GROVE PHYS MED               Uns      1,500.00        NA         NA        0.00       0.00
SPRINT WIRELESS                     Uns        300.00        NA         NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82119      Doc 48       Filed 04/19/19 Entered 04/19/19 10:19:33    Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                            $ 0.00           $ 0.00               $ 0.00
      Debt Secured by Vehicle                       $ 0.00           $ 0.00               $ 0.00
      All Other Secured                             $ 0.00           $ 0.00               $ 0.00
TOTAL SECURED:                                      $ 0.00           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 4,243.46       $ 4,243.46               $ 0.00



Disbursements:

       Expenses of Administration               $ 2,993.93
       Disbursements to Creditors               $ 4,243.46

TOTAL DISBURSEMENTS:                                             $ 7,237.39




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82119        Doc 48      Filed 04/19/19 Entered 04/19/19 10:19:33               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 04/19/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
